Citation Nr: 9929449	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased evaluation for flat feet, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to March 
1942.  In a June 1983 rating action, service connection for a 
back disability was denied by the Department of Veterans 
Affairs (VA).  The veteran appealed from the decision.  In 
July 1985, the Board of Veterans' Appeals (Board) affirmed 
the denial.  In an October 1992 rating action, service 
connection for a back disability was again denied by the 
regional office.  In July 1993, the veteran submitted a claim 
for service connection for a back disability as secondary to 
his service-connected flat feet.  In an August 1993 rating 
action, the regional office held that new and material 
evidence had not been presented that would reopen the claim.  
In a March 1994 rating action, the regional office again held 
that there was no new and material evidence that would reopen 
the veteran's claim for service connection for a back 
disability.  A 10 percent evaluation for flat feet was 
confirmed and continued.  The veteran appealed from that 
decision.  He testified at a hearing at the regional office 
in November 1994.  In April 1995, the regional office hearing 
officer held that new and material evidence had been 
presented to reopen the veteran's claim for service 
connection for a back disability.  However, the claim for 
service connection for that condition was again denied.  In 
August 1996, the veteran testified at a hearing before a 
member of the Board sitting at the Regional Office in Des 
Moines, Iowa.  The case is now before the Board for appellate 
consideration.  

The record reflects that, in an April 1998 rating action, the 
regional office denied entitlement to service connection for 
a bilateral leg disability.  The veteran disagreed with that 
decision and was sent a statement of the case.  However, he 
did not submit a substantive appeal.  Thus, that matter is 
not in an appellate status.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A back disability was not demonstrated during the 
veteran's active military service or for many years 
thereafter.  

3.  The veteran's back disability was not caused by or 
related to his service connected flat feet and it has not 
been aggravated by the flat feet.  

4.  The veteran's flat feet are manifested by pronation and 
tenderness to deep palpation.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated 
during the veteran's active service.  It is not proximately 
due to or the result of a service connected disease or 
disability and has not been aggravated thereby.  Arthritis of 
the lumbar spine may not be presumed to have been incurred in 
service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998).  

2.  An evaluation in excess of 10 percent for the veteran's 
flat feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 5276 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for Service Connection for a Back Disability

The veteran's service medical records reflect that he was 
treated for his flat feet in late 1941.  He complained of 
pain in the back, legs, and feet.  In a report of medical 
survey dated in February 1942, it was noted that he had been 
admitted to the hospital in December 1941 because of pain 
across the arches of both feet, behind the knees and in the 
back.  The veteran indicated that he had had foot trouble all 
of his life.  X-ray studies of the feet, legs, hips and 
pelvis showed no evidence of any bony abnormality.  He was 
found unfit for further military duty due to his flat feet.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1946.  He referred to problems with his 
knees and feet.  

In an August 1946 rating action, service connection was 
established for flat feet on the basis of service 
aggravation.  The condition was rated 10 percent disabling.  

The veteran was examined by the VA in June 1951.  He reported 
trouble with aching through the center of his back and 
running into his legs and knees.  The condition was 
aggravated by being on his feet.  On examination, his station 
and gait were normal.  There was a normal motion of all 
joints without swelling, redness, tenderness or crepitation.  
Bilateral third degree flat feet were noted.  There was no 
diagnosis of a back disability.  

The veteran was again examined by the VA in May 1983.  He 
indicated that he was unable to work due to his foot, leg and 
back conditions.  He claimed that he had sustained chest and 
back injuries aboard ship during service.  He also reported 
significant aching in his feet extending up to his calf and 
occasionally into his back.  On physical examination, the 
findings were limited to the veteran's feet.  There was no 
diagnosis of a back disability.  

In a June 1983 rating action, the 10 percent evaluation for 
the veteran's flat feet was confirmed and continued.  Service 
connection for a back disability was denied.  The veteran 
appealed from those decisions.  

A June 1984 statement by the veteran's brother reflected 
that, prior to service, the veteran had been a fairly strong 
individual and had been active in sports.  He related that 
something had happened to the veteran during his service and 
he currently seemed to be having trouble with his legs and 
back.  An acquaintance of the veteran indicated in June 1984 
that the veteran's legs had been injured during service.  

In a June 1984 statement, Gerald J. Cooper, D.O., indicated 
that the veteran had been examined during that month.  The 
veteran reported a history of a medical discharge from the 
Navy due to flat feet and painful legs.  The pain radiated 
from the legs up into the low back.  

During the course of a hearing conducted at the regional 
office in September 1984, the veteran indicated that he had 
injured his chest and back during service.  He reported that 
his back had been painful ever since his separation from 
service.  

In a September 1984 statement, Dr. Cooper indicated that the 
veteran complained of recurrent leg cramps.  He stated that, 
when walking short distances, the cramping in the legs 
extended all the way up to the sacral area of the back.  

The veteran was examined by the VA in December 1984.  He 
described pain around both feet radiating into the calves and 
occasionally into the low back.  On physical examination, 
various findings were made regarding the lower extremities.  
The diagnosis was bilateral pes planovalgus with probable 
neuropathic pain in both feet of unknown etiology.  It was 
indicated that the veteran also probably had some vascular 
insufficiency at least in the right leg.  

As indicated previously, in July 1985, the Board of Veterans' 
Appeals denied entitlement to service connection for a back 
disability.  The Board concluded that the veteran's low back 
pain was due to his lower extremity problems and not to a 
back disability as such.  

The veteran was again examined by the VA in January 1986.  
The findings pertained to his feet.  

In an October 1986 statement, Charles F. Elmendorf, D.O., 
indicated that he had seen the veteran in May 1986 with 
complaints of chronic back, foot, and leg pain.  Various 
findings were made regarding the lower extremities.  In the 
lumbar area, the sacroiliac joints were painful.  Diagnoses 
were made of back pain, foot pain and leg pain with somatic 
dysfunction of the lumbar spine.  It was indicated that, when 
the veteran was seen in October 1986, the veteran persisted 
in having low back pain with associated leg pain and foot 
pain.  Dr. Elmendorf stated he felt that the problems that 
were associated with flat feet might not be the cause of the 
veteran's problem but had certainly aggravated his leg and 
back problems.  

When the veteran was examined by the VA in January 1988, he 
complained of problems with his legs, feet and back.  The 
findings related to the feet only.  

When the veteran was examined by the VA in June 1991, he 
reported that he had pain in the feet, legs and back.  He 
indicated that he had occasional spells of low back pain 
while lifting heavy equipment at the Rock Island Armory.  He 
stated that he had been lifting some heavy equipment when 
something dropped and jerked his back and, since that time, 
he had had difficulty with pain.  Various findings were 
recorded on physical examination.  The impressions included 
history of back pain since an accident occurring during work 
with the Rock Island Armory with extensive progressing 
degenerative joint disease of the lumbar spine.  

The record reflects that the veteran was hospitalized by the 
VA during November 1992.  It was indicated that he had a 
history of progressive low back pain that radiated into the 
lower extremities for the previous eight years.  He was taken 
to the operating room where he underwent a decompressive 
lumbar laminectomy at L4.  The discharge diagnoses included 
lumbar spinal stenosis.  

In an October 1993 statement, Fred Green, D.O., indicated 
that the veteran had obvious arteriosclerosis obliterans as 
well as severe pes planus.  

When the veteran was examined by the VA in November 1993, he 
reported that he had had increased back pain since his 
surgery and also pain in his right shoulder, both knees and 
both feet.  On physical examination, various findings were 
made regarding his lower extremities.  

In a November 1994 statement, Dr. Green related that the 
veteran had very severe peripheral vascular disease to the 
point that he had severe pain in the lower extremities.  He 
stated the veteran had severe spinal stenosis causing low 
back pain.

During the course of a November 1994 hearing at the regional 
office, the veteran indicated that his back had become worse 
since his surgery.  He related that he had pain that radiated 
from his low back into his legs.  He also had pain from his 
feet that went up into his back.  

In statements dated in August and September 1996, Dr. Green 
indicated that the veteran had severe peripheral vascular 
disease with claudication.  

During the course of the August 1996 Board hearing, the 
veteran indicated that he had pain and swelling involving his 
feet.  He indicated that a chiropractor was treating him for 
his back.  He stated that he had injured his back during 
service while aboard ship.  He had also had a back injury on 
the job working at an arsenal in 1955.  

The veteran was afforded a VA aid and attendance examination 
in October 1996.  He walked with a somewhat shuffling gait.  
Examination of the spine showed a decreased range of motion.  
The diagnoses included chronic back and foot pain.  

The veteran was afforded a VA orthopedic examination in 
December 1997.  He complained of neck pain, thoracic pain and 
lumbar pain.  On examination, various findings were recorded 
including some limitation of motion of the lumbar spine.  An 
impression was made of status post lumbar laminectomy 
secondary to arthritis, discogenic disease and foraminal 
stenosis.  

On another VA examination conducted in December 1997, various 
findings were made regarding the veteran's upper and lower 
extremities and hips.  The examiner expressed an opinion that 
the veteran had problems due to lumbar discogenic disease and 
arthritis with foraminal stenosis.  It was probable that 
lumbar radiculitis causing the low back and lower extremity 
pain.  He indicated that weight, imbalance and the load on 
the lower extremities could cause the pain to radiate into 
the joints and the veteran's flat feet with eversion could 
cause pain to radiate proximately.  He stated that it was 
very difficult to give one etiology for the pain and that all 
factors would have to be considered.  

The regional office thereafter received VA outpatient 
treatment records reflecting treatment of the veteran for 
various conditions from 1992 to 1998.  When he was seen in 
April 1996, it was indicated that his low back pain might be 
caused by foot and knee malalignment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Where a veteran served ninety (90) days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran's service medical records reflect 
that he complained of back pain as well as pain involving his 
feet; however, a back disability, as such, was not medically 
demonstrated.  The veteran also reported low back pain when 
he was examined by the VA in June 1951 and May 1983; however, 
a back disability was not demonstrated on those examinations.  
When his claim was denied by the Board in July 1985, it was 
concluded that his complaints of low back pain were due to 
his lower extremity problems rather than a back disability.  
Low back disabilities, including degenerative arthritis, were 
initially medically demonstrated many years following the 
veteran's separation from military service and have not been 
shown to have resulted from any incident or injury that 
occurred during service.  Accordingly, under the 
circumstances, service connection for a low back disability 
on a direct basis or under the presumptive provisions of the 
law would not be warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has also contended that his low back disability 
is secondary to his service-connected flat feet.  An October 
1986 statement from a private physician, indicated that, 
although the problems associated with the veteran's flat feet 
might not have been the cause of his low back problem, they 
had certainly aggravated his leg and back problems.  However, 
the veteran has been examined by the VA on several recent 
occasions and the low back problems have been attributed to 
conditions including arthritis, discogenic disease and 
foraminal stenosis.  In the Board's opinion, the evidence of 
record is insufficient to establish any causal relationship 
between the veteran's service-connected flat feet and his low 
back problems.  Accordingly, service connection for the low 
back conditions would not be warranted on a secondary basis.  
38 C.F.R. § 3.310.  Furthermore, the overwhelming weight of 
the evidence, particularly the more recent evidence which 
considered the question, has failed to find that the back 
disability was increased in severity by the flat feet; thus 
failing to establish the relationship recognized by Allen v. 
Brown, 7 Vet. App. 439 (1995) which would allow service 
connection for that additional degree of disability resultant 
from aggravation of a non-service connected disability by a 
service connected condition.  

II.  The Claim for an Increased Evaluation for Flat Feet,
Currently Rated 10 percent Disabling

The veteran's service medical records reflect that, when he 
was examined for entry into service, flat feet, second 
degree, were noted.  When he was hospitalized in December 
1941, it was indicated that he had third degree flat feet 
with eversion.  In the report of medical survey, it was 
indicated that, according to the veteran, he had had foot 
trouble all of his life.  The diagnosis was flatfoot.  He was 
found unfit for further military service as a result of his 
foot disability.  

In a July 1946 medical certificate by a private physician, it 
was indicated that the veteran reported pain in his feet and 
knees.  It was indicated that his feet were weak.  

In an August 1946 rating action, service connection was 
established for flat feet, rated 10 percent disabling.  

On the June 1951 VA examination, the veteran's station and 
gait were normal.  It was indicated that there was no 
clubbing, nodes or edema.  Flat feet, third degree, were 
noted.  

On the May 1983 VA examination, it was indicated that the 
veteran had no significant problems walking but had 
significant aching in his feet extending up to his calf and 
occasionally into his back.  On physical examination, he had 
a moderate pes planus deformity.  There was no evidence of a 
skin breakdown.  He had a hallux valgus deformity on the left 
and a mild one on the right.  

In a June 1984 statement, Dr. Cooper indicated that the 
veteran's pain radiated from his legs up into his low back.  
Examination showed tenderness over the right sacroiliac joint 
and down into the legs.  Both feet were markedly flat.  There 
was swelling present over both external malleolus.  Both legs 
showed dark red discoloration.  Both feet were dry and 
cracked.  

During the course of the September 1984 hearing, the veteran 
related that he had a mild case of flat feet prior to service 
and the condition had become aggravated in service.  He 
indicated that his condition was worse than it was four years 
previously.  

In a September 1984 statement, Dr. Cooper indicated that the 
veteran had been seen in his office during that month and 
complained of recurrent leg cramps.  On standing, both of the 
veteran's feet were noted to be flat.  The knees bowed 
inward.  Reflexes of the patella tendons were equal 
bilaterally.  He stated that the veteran's condition was 
essentially unchanged from his June 1984 report.  

When the veteran was examined by the VA in October 1984, it 
was noted that there was a total absence of hair on both legs 
and he had minimal pitting edema in the lower extremities.  
He had very dry skin on the plantar surfaces of both feet 
with evidence of a bunion on the left great toe.  The feet 
were flat when standing.  His ankle and foot motion was 
normal.  There were absent pulses in the lower extremities.  
X-ray studies of the feet showed mild degenerative spurring 
of the left great toe metatarsal but, otherwise, no evidence 
of degenerative changes of the feet.  The diagnosis was 
bilateral pes planovalgus with probable neuropathic pain in 
both feet of unknown etiology.  It was indicated that the 
veteran also probably had some vascular insufficiency on the 
basis of hair loss and decreased pulses at least in the right 
leg.  

When the veteran was examined by the VA in January 1986, he 
had bilateral flexible flat feet.  He had a tender medial 
edge to his plantar fascia.  Dorsiflexion of the ankles was 
limited to 10 degrees bilaterally.  Plantar flexion was 
normal.  The impression was bilateral flexible flat feet with 
plantar fasciitis of a moderate variety.  

In an April 1986 statement, John F. Collins, M.D., indicated 
that he saw the veteran in March 1986 at which time the 
veteran stated he was having considerable weakness, pain and 
swelling of his legs.  There was evidence of tenderness over 
both the ankle and feet areas.  

In his October 1986 statement, Dr. Elmendorf indicated that 
the veteran was seen in May 1986 complaining of chronic back 
pain, foot pain and leg pain.  He was found to have bilateral 
marked flat feet with swelling of the ankles.  There was some 
degree of reddened discoloration in the foot area 
bilaterally.  The pain extended up into the veteran's leg.  
He also had associated pain in the low back area.  When the 
veteran was seen in October 1986, no advancement in his 
condition was found.  He persisted in having low back pain 
with associated leg pain and foot pain.  

A December 1987 statement by Charles K. Gilarski, D.P.M., 
reflected that the veteran had been seen for constant pain in 
the legs and feet.  Examination showed a pes planus foot 
structure with marked pronation and genu valgum on midstance.  
Chronic edema was noted in the right foot, ankle and lower 
extremity with mild venous congestion bilaterally.  The 
provisional diagnoses were painful pes planus of the right 
and left feet and early peripheral vascular disease of the 
lower extremities including the right and left feet.  

When the veteran was examined by the VA in January 1988, he 
complained of severe pain in his feet, legs and back.  
Examination showed he had a marked hallux valgus deformity of 
the left foot with a prominent bunion over the first 
metatarsal head.  There was obvious hindfoot valgus 
bilaterally.  There was loss of the arch bilaterally.  The 
veteran had 2-plus/3-plus dorsalis pedis and posterior tibial 
pulses but had cyanotic appearing toes and decreased 
capillary refill.  The assessments were bilateral flat feet 
with bilateral hindfoot valgus deformities, left side hallux 
valgus deformity with a prominent first metatarsal head 
bunion and probable peripheral vascular disease marked by 
cyanosis and decreased capillary refill.  

In an April 1991 statement, W. H. Garrett, D.P.M., indicated 
that the veteran complained of painful feet.  Pedal pulses in 
the left foot were weak and there were none in the right 
foot.  The diagnoses included peripheral vascular disease and 
intermittent claudication.  

When the veteran was examined by the VA in June 1991, he 
complained of pain involving his feet, legs and back.  He had 
a normal gait.  The veteran exhibited pain on dorsal and 
plantar flexion of his ankles.  There were decreased light 
touch, pinprick and vibration in a stocking-glove 
distribution which was symmetrical.  The diagnoses included 
moderate arthritis in the knees and ankles bilaterally.  It 
was indicated that there was no evidence of flat feet 
bilaterally and that the veteran had intact arches.  

In his October 1993 statement, Dr. Green indicated that the 
veteran has obvious arteriosclerosis obliterans as well as 
severe pes planus.  

When the veteran was examined by the VA in November 1993, the 
feet were in a normal position.  He walked with an antalgic 
gait.  He could not walk on his toes or heels.  When 
nonweight bearing, the arch of foot was minimal.  It 
flattened out when he stood up and had some pronation of each 
foot.  X-rays of the feet showed a normal bony alignment 
except for the left bunion.  There was no evidence of 
arthritis or bone disease.  The diagnoses were flat feet with 
nonlocalized foot pain with weight bearing, left bunion and 
bilateral ankle edema.  

In a November 1994 statement, Dr. Green indicated that the 
veteran had severe peripheral vascular disease to the point 
that he had severe pain in the lower extremities.  

During the November 1994 hearing, the veteran indicated that 
his flat feet had gotten worse and the pain in his feet, legs 
and back had increased in severity.  

In an August 1996 statement, Dr. Green indicated that the 
veteran had claudication and pain involving both lower 
extremities.  He reported that the veteran had severe 
peripheral vascular disease and pes planus.  

At the August 1996 Board hearing, the veteran indicated that 
he was having much pain, and was almost completely unable to 
walk.  He stated that on occasion his feet would swell.  He 
related that there was no circulation at all in his legs.  He 
indicated that the pain went from his feet up into his back.  
He stated that his condition had gotten worse in the previous 
year.  He indicted that, according to Dr. Green, the flat 
feet would not have any relationship with his circulation 
problem.  

In a September 1996 statement, Dr. Green indicated that the 
veteran had pes planus but that his main medical problem was 
severe peripheral vascular disease with claudication.  

When the veteran was examined by the VA in October 1996, he 
complained of chronic foot pain and back pain limiting his 
ability to ambulate.  It was noted that he had a history of 
chronic pedal edema for many years and venous insufficiency 
producing hyperpigmentation and venous stasis in the lower 
extremities.  On examination, there was hyperpigmentation 
extending to the midtibia bilaterally.  The arch was quite 
diminished bilaterally.  There was tenderness to deep 
palpation along the anterior aspect of the calcaneus 
bilaterally.  There were symmetrical two-plus peripheral 
pulses.  The feet were warm and the skin was scaly.  The 
ankles were swollen although there was only a trace of edema 
over the tibias bilaterally.  The veteran ambulated with a 
slow, shuffling gait.  Diagnoses were made of chronic venous 
insufficiency with venous stasis without recurrent ulceration 
and probable plantar fasciitis.  

The examiner commented that the chronic foot pain was 
disabling to the veteran who would otherwise be fairly 
active.  He stated it appeared that the pain in the lower 
extremities was primarily in the feet and not due to the 
venous stasis.  He stated that the clinical findings 
suggested that the pain might be primarily due to plantar 
fasciitis, although pes planus could be contributing to the 
discomfort.  

On a December 1997 VA examination, it was noted that the 
veteran had bilateral hallux valgus and some genu varus 
deformity with the left being more than the right.  

The veteran was afforded a VA peripheral vascular examination 
in December 1997.  There was edema in the lower legs.  His 
legs were warm to touch.  Temperature of the lower 
extremities was adequate and there was no evidence of any 
phlebitis.  The diagnosis was diffuse atherosclerotic 
cardiovascular disease.  

In an addendum in January 1998, the physician who conducted 
the December 1997 VA examination indicated that a venous 
Duplex/Doppler Scan was negative for bilateral deep vein 
thrombosis.  He stated that the veteran's deep veins did not 
reveal any incompetence.  The arterial study was normal 
bilaterally in both lower extremities with the possibility of 
some calcification.  

When the veteran was examined by the VA in September 1998, he 
complained of pain in the lower extremities with weight 
bearing.  He had no pain when sitting or lying supine.  He 
walked slowly and hesitantly.  The skin over the lower 
extremities showed venostasis dermatitis and scaling of the 
soles and feet.  Pes planus was present bilaterally.  There 
continued to be tenderness to deep palpation at the plantar 
ligament insertion at the calcaneus bilaterally.  There was a 
mild valgus deformity at the first metatarsophalangeal joint 
bilaterally.  There was no tenderness to palpation over the 
metatarsal heads.  The ankles had a full range of motion with 
moderate crepitus involving the left ankle.  Pulses were one 
plus and symmetrical.  The skin was warm and pink.  

The diagnoses included pes planus and continued plantar 
fasciitis bilaterally.  

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight bearing lines 
are over or medial to the great toes and there is inward 
bowing of the Achilles tendon and pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet and characteristic callosities.  
38 C.F.R. Part 4, Code 5276.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary, therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total 
(100 percent) no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into the service 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22.  

The record reflects that the veteran had flat feet prior to 
his entry into military service and service connection was 
established for flat feet on the basis of aggravation in 
service.  Thus, the degree of disability at entrance, if 
ascertainable, must be deducted from the present degree of 
disability for purposes of assigning an evaluation for the 
veteran's flat feet.  

The veteran's service medical records reflect that, when he 
was examined for entry into service, his flat feet were 
described as second degree and when he was treated during 
service, the flat feet were described as third degree.  He 
also complained of pain involving the arches of both feet 
during service and he was found to be unfit for further 
military service because of the flat feet.  

The veteran has complained of pain involving his legs and 
feet for many years and the findings on the VA and private 
examinations have included tenderness to deep palpation as 
well as discoloration and circulation problems in the lower 
extremities.  However, in addition to his service-connected 
flat feet, the veteran has peripheral vascular disease that 
accounts for many of his symptoms as well as other foot 
conditions such as hallux valgus for which service connection 
has not been established.  The evidence does not establish 
that the veteran's flat feet are productive of more than 
moderate disability and, as such, would not warrant 
entitlement to an evaluation in excess of 10 percent under 
the provisions of Diagnostic Code 5276.  Accordingly, under 
the circumstances, it follows that favorable action in 
connection with the veteran's claim for an increased rating 
for his flat feet would not be in order.  

The Board has carefully reviewed the entire record in this 
case with regard to both of the veteran's claims; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding either 
of the matters on appeal.  38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for a back disability is 
not established.  

Entitlement to an increased evaluation for flat feet, 
currently rated 10 percent disabling is not established.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

